Case 1:20-cv-01875-TNM Document 36-8 Filed 11/17/20 Page 1 of 5




             EXHIBIT F
         Case 1:20-cv-01875-TNM Document 36-8 Filed 11/17/20 Page 2 of 5

              UNITED STATES GOVERNMENT
              NATIONAL LABOR RELATIONS BOARD
              REGION 21
              US Court House, Spring Street                         Agency Website: www.nlrb.gov
              312 N Spring Street, 10th Floor                       Telephone: (213)894-5200
              Los Angeles, CA 90012                                 Fax: (213)894-2778




                                                      May 6, 2020



Robert A Boland, Attorney at Law
bob74game@gmail.com

Peter R. Ginsberg, Attorney at Law
prginsberg@sullivanlaw.com


                                                Re:   National Football League Players
                                                      Association (Los Angeles Chargers)
                                                      Case 21-CB-257665




Dear Mr. Boland and Mr. Ginsberg:

       We have carefully investigated and considered your charge that National Football League
Players Association has violated the National Labor Relations Act.

        Decision to Dismiss: Based on that investigation, I have decided to dismiss your charge for
 the reasons discussed below.

        The charge alleges that the Union violated the Act by threatening to retaliate against
 employees if they did not join or support the union in violation of 8(b)(1)(A) and by failing and
 refusing to bargain in good faith with the employer in violation of 8(b)(3) of the Act. Specifically,
 the allegations involved the Union’s conduct of subjecting Russell Okung (Okung) to an internal
 investigation, as well as making threats against Okung after he repeatedly challenged the
 innerworkings of the Union. In addition, the 8(b)(3) allegation involved the Union’s failure to
 adhere to its Constitution when ratifying the recent 2020 collective-bargaining agreement (CBA).

        The evidence established that the Union’s internal investigation against Okung did not
 contravene the employer-employee relationship, nor did it run afoul of the policies of the
 Act. With regard to any threats made to Okung by the Union, the evidence failed to show that any
 threats were made for Okung’s dissident behavior. Finally, with respect to the ratification of the
 2020 CBA, the Board does not interpret for a union its Constitution or the manner in which it
 ratifies contracts pursuant to its constitutional provisions.
         Case 1:20-cv-01875-TNM Document 36-8 Filed 11/17/20 Page 3 of 5

National Football League Players               -2-                                  May 6, 2020
Association (Los Angeles Chargers)
Case 21-CB-257665


      Charging Party’s Right to Appeal: The Charging Party may appeal my decision to the
General Counsel of the National Labor Relations Board, through the Office of Appeals.

        Means of Filing: You must file your appeal electronically or provide a written
statement explaining why electronic submission is not possible or feasible (Written
instructions for the NLRB’s E-Filing system and the Terms and Conditions of the NLRB’s E-
Filing policy are available at www.nlrb.gov. See User Guide. A video demonstration which
provides step-by-step instructions and frequently asked questions are also available at
www.nlrb.gov. If you require additional assistance with E-Filing, please contact E-
File@NLRB.gov.

        You are encouraged to also submit a complete statement of the facts and reasons why you
believe my decision was incorrect. If you cannot file electronically, please send the appeal and your
written explanation of why you cannot file electronically to the General Counsel at the National
Labor Relations Board, Attn: Office of Appeals, 1015 Half Street SE, Washington, DC 20570-
0001. Unless filed electronically, a copy of the appeal should also be sent to me.

        The appeal MAY NOT be filed by fax or email. The Office of Appeals will not process
faxed or emailed appeals.

        Appeal Due Date: The appeal is due on May 20, 2020. If the appeal is filed electronically,
the transmission of the entire document through the Agency’s website must be completed no later
than 11:59 p.m. Eastern Time on the due date. If filing by mail or by delivery service an appeal
will be found to be timely filed if it is postmarked or given to a delivery service no later than
May 19, 2020. If an appeal is postmarked or given to a delivery service on the due date, it will
be rejected as untimely. If hand delivered, an appeal must be received by the General Counsel in
Washington D.C. by 5:00 p.m. Eastern Time on the appeal due date. If an appeal is not submitted
in accordance with this paragraph, it will be rejected.

        Extension of Time to File Appeal: The General Counsel may allow additional time to file
the appeal if the Charging Party provides a good reason for doing so and the request for an
extension of time is received on or before May 20, 2020. The request may be filed electronically
through the E-File Documents link on our website www.nlrb.gov, by fax to (202)273-4283, by
mail, or by delivery service. The General Counsel will not consider any request for an extension of
time to file an appeal received after May 20, 2020, even if it is postmarked or given to the
delivery service before the due date. Unless filed electronically, a copy of the extension of time
should also be sent to me.

        Confidentiality: We will not honor any claim of confidentiality or privilege or any
limitations on our use of appeal statements or supporting evidence beyond those prescribed by the
Federal Records Act and the Freedom of Information Act (FOIA). Thus, we may disclose an appeal
statement to a party upon request during the processing of the appeal. If the appeal is successful,
any statement or material submitted with the appeal may be introduced as evidence at a hearing
before an administrative law judge. Because the Federal Records Act requires us to keep copies of
          Case 1:20-cv-01875-TNM Document 36-8 Filed 11/17/20 Page 4 of 5

National Football League Players               -3-                                May 6, 2020
Association (Los Angeles Chargers)
Case 21-CB-257665


case handling documents for some years after a case closes, we may be required by the FOIA to
disclose those documents absent an applicable exemption such as those that protect confidential
sources, commercial/financial information, or personal privacy interests.



                                                     Very truly yours,




                                                     William B. Cowen
                                                     Regional Director

Enclosure

cc:    Joseph D. Richardson, Attorney at Law
       jrichardson@wwdlaw.com

       Laurence M. Goodman, Attorney at Law
       lgoodman@wwdlaw.com

       Dean Spanos, Controlling Owner/
       Chairman of the Board
       Los Angeles Chargers
       3333 Susan Street
       Costa Mesa, CA 92626

WBC.hta
         Case 1:20-cv-01875-TNM Document 36-8 Filed 11/17/20 Page 5 of 5


                             UNITED STATES OF AMERICA
                          NATIONAL LABOR RELATIONS BOARD

                                        APPEAL FORM

 To: General Counsel                                               Date:
     Attn: Office of Appeals
     National Labor Relations Board
     1015 Half Street SE
     Washington, DC 20570-0001

       Please be advised that an appeal is hereby taken to the General Counsel of the National
Labor Relations Board from the action of the Regional Director in refusing to issue a complaint on
the charge in

National Football League Players Association (Los Angeles Chargers)
Case Name(s).


21-CB-257665
Case No(s). (If more than one case number, include all case numbers in which appeal is taken.)


                                                _____________________________________
                                                              (Signature)
